EXHIBIT 99.3 Hydrogenics Corporation 2012 Consolidated Financial Statements and Results of Operations Hydrogenics Corporation Management’s Responsibility for Financial Reporting Management’s Discussion and Analysis of Financial Condition and Results of Operations and the consolidated financial statements have been prepared by management and approved by the Board of Directors of Hydrogenics Corporation (the “Corporation”). The consolidated financial statements were prepared in accordance with International Financial Reporting Standards and, where appropriate, reflect management’s best estimates and judgments. Where alternative accounting methods exist, management has chosen those methods considered most appropriate in the circumstances. Management is responsible for the accuracy, integrity and objectivity of the consolidated financial statements within reasonable limits of materiality, and for maintaining a system of internal controls over financial reporting as described in “Management’s Report on Internal Control Over Financial Reporting.” Management is also responsible for the preparation and presentation of other financial information included in the Annual Report and its consistency with the consolidated financial statements. The Audit Committee, which is appointed annually by the Board of Directors and comprised exclusively of independent directors, meets with management as well as with the independent auditors to satisfy itself that management is properly discharging its financial reporting responsibilities and to review the consolidated financial statements and the independent auditor’s report. The Audit Committee reports its findings to the Board of Directors for consideration in approving the consolidated financial statements for presentation to the shareholders. The Audit Committee considers, for review by the Board of Directors and approval by the shareholders, the engagement or reappointment of the independent auditors. The shareholders’ auditors have full access to the Audit Committee, with and without management being present, to discuss the consolidated financial statements and to report their findings from the audit process. The consolidated financial statements have been audited by the shareholders’ independent auditors, PricewaterhouseCoopers LLP, Chartered Accountants, and their report is provided herein. Daryl C. F. Wilson President and Chief Executive Officer Robert Motz Chief Financial Officer March 7, 2013 Mississauga, Ontario 2012 Consolidated Financial Statements Page 2 Hydrogenics Corporation Management’s Report on Internal Control Over Financial Reporting Management of the Corporation is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed by, or under the supervision of, the President and Chief Executive Officer and the Chief Financial Officer and is effected by the Board of Directors, management and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with International Financial Reporting Standards.It includes those policies and procedures that: • provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Corporation’s assets that could have a material effect on the Corporation’s consolidated financial statements; • pertain to the maintenance of records that accurately and fairly reflect, in reasonable detail, the transactions related to and dispositions of the Corporation’s assets; and • provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with International Financial Reporting Standards, and that the Corporation’s receipts and expenditures are made only in accordance with authorizations of management and the Corporation’s directors; and, due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Corporation’s internal control over financial reporting as at December 31, 2012, based on the criteria set forth in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management concluded that, as at December 31, 2012, the Corporation’s internal control over financial reporting was effective. Daryl C. F. Wilson President and Chief Executive Officer Robert Motz Chief Financial Officer March 7, 2013 Mississauga, Ontario 2012 Consolidated Financial Statements Page 3 Hydrogenics Corporation Independent Auditor’s Report To the Shareholders of Hydrogenics Corporation We have audited the accompanying consolidated financial statements of Hydrogenics Corporation and its subsidiaries, which comprise the consolidated balance sheets as at December 31, 2012 and December 31, 2011 and the consolidated statements of operations and comprehensive loss, consolidated statements of changes in equity, and consolidated statements of cash flows for each of the three years in the period ended December 31, 2012, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards also require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. We were not engaged to perform an audit of the company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. 2012 Consolidated Financial Statements Page 4 Hydrogenics Corporation Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Hydrogenics Corporation and its subsidiaries as at December 31, 2012 and December 31, 2011 and their financial performance and their cash flows for each of the three years in the period ended December 31, 2012 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Chartered Accountants, Licensed Public Accountants Toronto, Ontario March 7, 2013 2012 Consolidated Financial Statements Page 5 Hydrogenics Corporation Hydrogenics Corporation Consolidated Balance Sheets (in thousands of US dollars) December 31 December 31 Assets Current assets Cash and cash equivalents $ $ Restricted cash (note 23) Trade and other receivables (note 4) Grants receivable 16 Inventories (note 5) Prepaid expenses Non-current assets Restricted cash (note 23) Property, plant and equipment (note 6) Intangible assets (note 7) Goodwill (note 8) Total assets $ $ Liabilities Current liabilities Trade and other payables (note 9) $ $ Warranty provisions (note 10) Deferred revenue Warrants (note 12) Non-current liabilities Other non-current liabilities (note 11) Non-current warranty provisions (note 10) Non-current deferred revenue 83 Total liabilities Equity Share capital (note 12) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total equity Total equity and liabilities $ $ Contingencies and guarantees (notes 21 and 23)­ Douglas Alexander Chairman Norman Seagram Director The accompanying notes form an integral part of these consolidated financial statements. 2012 Consolidated Financial Statements Page 6 Hydrogenics Corporation Hydrogenics Corporation Consolidated Statements of Operations and Comprehensive Loss Years ended December 31, (in thousands of US dollars, except for share and per share amounts) Revenue (note 26) $ $ $ Cost of sales (notes 14 and 15) Gross profit Operating expenses Selling, general and administrative expenses (notes 13, 14 and 15) Research and product development expenses (notes 14, 15 and 16) Litigation settlements - - ) Other (gains) losses (5
